Citation Nr: 1739668	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center 
in St. Paul, Minnesota


THE ISSUES

1. Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.

2. Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 
INTRODUCTION

The Veteran served in the United States Navy from April 1945 to July 1946. He died on October [redacted], 2014 and the appellant is his surviving spouse.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, was not in receipt of a total service-connected disability for a period of not less than 5 years from the his separation from active duty, and was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). 

With regard to the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). As will be explained below, the law, and not the evidence, is dispositive in this claim. Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of Veterans Claims Assistance Act of 2000 (VCAA) notice or assistance are rendered moot. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

II. Legal Criteria, Factual Background, and Analysis

A surviving spouse may establish entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 in the same manner as if the veteran's death were service-connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran: (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was continuously rated totally disabled for a period of not less than 5 years from the Veteran's discharge from active duty; or (3) was rated by VA as totally disabled for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war (POW). 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a).

The Veteran separated from active duty in July 1946. He was awarded service connection for hearing loss rated at 100 percent, and service connection for tinnitus rated at 10 percent, as of November 30, 2007. See May 2008 Rating Decision. The Veteran died in October 2014. Therefore, his 100 percent rating was not in effect continuously for more than 10 years preceding death, or for a period of 5 years or more from the Veteran's separation from active duty. The record does not reflect, nor does the appellant contend, that the Veteran was a former POW. Therefore, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted.

In light of the above, the criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met. The facts of this case are not in dispute, and the law is dispositive. Accordingly, the claim is denied due to the absence of legal merit. 
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A § 1318 is denied.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim for service connection for the cause of the Veteran's death.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159. In the context of a claim for DIC, which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim. The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In this case, the appellant filed a claim for DIC benefits in December 2014. A review of the record reveals that the appellant was not provided proper notice regarding her claim for DIC benefits at any point during the appeal period. Therefore, the Board finds that a remand is necessary in order to afford the appellant proper VCAA notice pursuant to Hupp.

In addition, the appellant contends the conditions that caused the Veteran's death may be related to his service. The Veteran's death certificate indicates his cause of death as failure to thrive, as secondary to dehydration, dysphagia, cerebrovascular accident (CVA), dementia, bladder cancer, hypertension, chronic obstructive pulmonary disease (COPD), and heart block. The Board finds that a medical opinion is necessary to assess whether the Veteran's cause of death was as likely as not caused or related to his service. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant and her representative notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp. 
2. Contact the appellant and ask that she identify the provider(s) of any additional treatment or evaluation the Veteran received for conditions that contributed to his death, specifically dehydration, dysphagia, CVA, dementia, bladder cancer, hypertension, COPD and heart block. Provide any releases necessary for VA to secure such records of treatment or evaluation. (No medical records have been associated with the claims file since service connection was awarded for hearing loss and tinnitus in May 2008.)

Obtain complete records of all such treatment or evaluation from all sources identified by the appellant.

2. After completing the records development listed above to the extent possible, forward the Veteran's claims file to an appropriate VA specialist to opine on the Veteran's cause of death. The VA examiner should review the claims file (including this remand), and consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records, VA and private treatment records, and Certificate of Death. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss or tinnitus caused or materially contributed to the cause of the Veteran's death?

(b) Is it at least as likely as not (50 percent or greater probability) that any of the conditions that caused or materially contributed to the cause of the Veteran's death are caused or etiologically related to service?

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the above action, the AOJ should review the opinion to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. 
§ 4.2 (2016).

5. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the appellant, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The appellant and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


